Citation Nr: 0010522	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial evaluation for right knee 
instability, status post medial meniscectomy.  

2.  Entitlement to a higher initial evaluation for right knee 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran had a period of active, honorable service from 
January 1965 to January 1969, with a subsequent period of 
service under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that in the January 1998 rating decision the 
RO granted service connection for post-traumatic stress 
disorder and evaluated that condition as 50 percent 
disabling.  The Board further notes that in an August 1999 
rating decision the RO denied the veteran's claim for total 
disability compensation based on individual unemployability.  
The veteran has not appealed those determinations and, 
therefore, they are not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to March 4, 1999, the veteran's right knee 
disability was primarily manifested by moderate instability 
and pain.  

3.  From March 4, 1999, the veteran's right knee disability 
was primarily manifested by severe instability and pain.  

4.  The veteran's right knee disability is also manifested by 
extension of 5 degrees, flexion of 120 degrees flexion, and 
radiographic evidence of degenerative joint disease.


CONCLUSIONS OF LAW

1.  Prior to March 4, 1999, the criteria for an evaluation in 
excess of 20 percent for right knee instability, status post 
medial meniscectomy, had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5257 (1999).  

2.  From March 4, 1999, the criteria for an evaluation of 30 
percent, but not higher, for right knee instability, status 
post medial meniscectomy, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for an evaluation right knee degenerative 
joint disease in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations than 20 percent pursuant to Diagnostic Code (DC) 
5257 and 10 percent pursuant to DC 5003, the current, initial 
evaluations.  Service connection for his disabilities was 
first granted in a January 1998 rating decision.  The 
veteran's claim for higher initial evaluations following the 
original grant of service connection is well-grounded for 
purposes of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 5107 
(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Evaluations of disability are based, 
as far as possible, upon the average impairment of earning 
capacity due to the disability at issue.  38 C.F.R. § 3.321.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of necessary structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Disabilities of the knee and leg are rated in 
accordance with 38 C.F.R. § 4.71a, DC's 5256-5263.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Furthermore, because this is an 
initial rating, the rule from Francisco v. Brown, 7 
Vet.App. 55 (1994), that the present level of disability is 
of primary importance is not applicable.  Fenderson v. West, 
12 Vet.App. 119, 126 (1999). At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. at 125.

Service medical records indicate that in June 1966 the 
veteran was treated for complaints of right knee pain.  The 
veteran reported that his knee buckled while he was in a rice 
paddy.  In September 1966, the veteran underwent a right 
medial meniscectomy.  In a November 1966 discharge note it 
was recorded that the veteran was having little or no 
difficulty with his knee upon his discharge to duty in 
October 1966.  

The veteran underwent a VA examination in December 1997.  The 
examining physician noted the veteran's complaints of 
increasing difficulty with his right knee, severe medial 
joint line pain, and intermittent instability.  Physical 
examination revealed the veteran's gait to be antalgic on the 
right side.  When standing, the veteran had increased genu 
varum on the right side as compared to the left.  Range of 
motion of the right knee was from 5 degrees extension to 120 
degrees flexion.  McMurray's test was negative.  The 
veteran's knee was without effusion, redness or warmth.  The 
knee demonstrated instability to anterior stress.  There was 
no clear end point with Lachman's exam on the right knee.  
Anterior drawer was positive.  There was a very painful 
sensation and 1+ positive pivot shift.  The veteran did not 
seem to have posterolateral instability.  He was stable to 
varus and valgus stress.  
X-rays of the right knee revealed severe medial compartment 
degenerative joint disease with osteophytes from loss of 
joint space, no significant subluxation of the tibia under 
the femur, and minimal degenerative changes of the 
patellofemoral joint.  The examining physician gave his 
impression as unicompartmental degenerative joint disease 
related to the in-service medial meniscectomy, complicated by 
moderate anterior instability possibly related to his in-
service injury.  

In a January 1998 rating decision, the RO, in relevant part, 
granted service-connection for the veteran's right knee 
condition and evaluated the disability as 20 percent 
disabling pursuant to DC 5257 and 10 percent disabling 
pursuant to DC 5003.  

In a statement dated February 1999, the veteran's supervisor 
at a VFW Post indicated that in February 1998 the veteran 
quit his maintenance position with that organization.  No 
reason was given.  

The veteran underwent a VA examination on March 4, 1999.  The 
examining physician noted the veteran's complaints of pain 
mostly along the medial aspect of the right knee, right knee 
weakness, fatigability and lack of endurance, and stiffness, 
swelling, heat and redness during monthly episodes of 
instability.  The veteran reported that he does not use 
bracing, physical therapy or ambulation assistive devices.  
Physical examination revealed a varus thrust to the right 
knee in the weight-bearing phase of gait, genu varum on the 
right side, and no effusion.  Range of motion was from 5 
degrees extension to 120 degrees flexion, passively increased 
to 125 degrees with discomfort.  Patellofemoral grind test 
was positive.  There was tenderness over the lateral patellar 
facet, but not over the medial patellar facet. Patellar 
apprehension test was negative.  There was severe medial 
joint line tenderness and minimal lateral joint line 
tenderness.  Pseudolaxity to varus and valgus stressing of 
the knee was present, but there was a firm endpoint to the 
collateral ligaments.  Lachman's and anterior drawer tests 
were positive.  Pivot shift test was 1+ positive.  Posterior 
drawer and McMurray's tests were negative.  X-rays of the 
right knee were compared to those taken in September 1997 and 
revealed increased arthrosis in the form of joint space 
narrowing in the medial and lateral compartments.  Mild 
lateral compartment arthrosis, severe medial compartment 
arthrosis with near complete loss of joint space, and mild 
patellofemoral arthrosis were also shown.  The examining 
physician's impression was right knee tricompartmental 
arthrosis, status post service related injury.  Clinically 
and radiographically, the veteran's arthrosis appeared to 
have worsened since 1997.  

VA outpatient treatment records indicate the veteran was seen 
in March 1999.  The examining physician noted the veteran's 
complaints of cramping in both thighs and calves upon walking 
one block and instability and pain of the right knee.  
Physical examination revealed some swelling over the right 
knee, tenderness on palpation, and limited range of motion.  
The range of motion of the right knee was not quantified.  

The veteran's service-connected right knee disability is 
currently evaluated under DC 5257, which defines the criteria 
for evaluation of "other" impairment of the knee.  38 C.F.R. 
§ 4.71a.  Slight impairment, with recurrent subluxation or 
lateral instability of the knee, warrants a 10 percent 
evaluation.  Id.  Moderate impairment, with recurrent 
subluxation or lateral instability of the knee, warrants a 20 
percent evaluation.  Id.  Severe impairment, with recurrent 
subluxation or lateral instability of the knee, warrants a 30 
percent evaluation.  Id.  

After a careful review of all the evidence, the Board finds 
that prior to March 4, 1999, the veteran's right knee 
impairment due to recurrent subluxation or lateral 
instability was moderate.  The Board notes that physical 
findings during the December 1997 VA examination included: no 
effusion, redness or warmth of the knee; minimal lateral 
joint line and patellofemoral compression; normal patellar 
tracking; no posterolateral instability; and, stability to 
varus and valgus stress.  Further, the veteran reported at 
that time that he was able to work and ride a bicycle.  For 
these reasons, the Board finds that the preponderance of the 
evidence prior to March 4, 1999, failed to show severe 
recurrent subluxation or lateral instability and, therefore, 
an evaluation in excess of 20 percent was not warranted under 
DC 5257.  

A VA examination record dated March 4, 1999, indicates that 
the veteran's knee condition had worsened.  Findings on 
physical examination included: positive patellofemoral grind 
test; tenderness over the lateral patellar facet; severe 
medial joint line tenderness;  pseudolaxity to varus and 
valgus stressing of the knee; positive Lachman's and anterior 
drawer tests; and, 1+ positive pivot shift test.  The 
examining physician concluded by noting that both clinical 
and radiographic evidence indicated that the veteran's 
arthrosis had worsened since 1997.  Accordingly, the Board 
finds that a 30 percent evaluation under DC 5257, the maximum 
under that code for severe impairment, is warranted from 
March 4, 1999.  

The Board has considered whether an evaluation in excess of 
20 percent prior to March 4, 1999, and in excess of 30 
percent from March 4, 1999, is warranted under any other 
diagnostic code.  The only other knee codes providing for 
higher evaluations are DC 5256 (Knee, ankylosis of), DC 5260 
(Leg, limitation of flexion of), DC 5261 (Leg, limitation of 
extension of), and DC 5262 (Tibia and fibula, impairment of).  

The evidence fails to show either ankylosis of the right knee 
or impairment of the tibia and fibula of the right leg.  
Thus, neither DC 5256 nor DC 5262 is applicable in the 
present case.  

The veteran's right knee flexion, to 120 degrees without 
pain, is limited, since normal flexion of the knee is to 140 
degrees.  38 C.F.R. § 4.71, Plate II. The highest evaluation 
assignable for limitation of flexion is 30 percent when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Thus, the veteran's right knee range of motion, 
limited to flexion of 120 degrees, does not warrant an 
increased evaluation under DC 5260.  

The veteran's right knee extension, to five degrees without 
pain, is limited, since normal extension of the knee is to 
zero degrees.  38 C.F.R. § 4.71, Plate II.  A 30 percent 
evaluation may be assigned where extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, DC 5261.  A 40 percent 
evaluation may be assigned where extension is limited to 30 
degrees.  Id.  Thus, the veteran's right knee range of 
motion, limited to extension of five degrees, does not 
warrant an increased evaluation under DC 5261.  

In July 1997, VA's General Counsel concluded that a claimant 
who had arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DCs 5260 or 5261 in order to obtain the separate rating 
for arthritis.  If the veteran did not at least meet the 
criteria for a zero percent rating under either of these 
codes, there was no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97. In a later opinion, the 
General Counsel noted that, even if the claimant technically 
has full range of motion but motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 is available.  VAOPGCPREC 9-98.

VA radiological findings in December 1997 revealed evidence 
of severe medial compartment degenerative joint disease of 
the right knee.  VA radiological findings in March 1999 
revealed evidence of arthrosis in the form of joint space 
narrowing in the medial and lateral compartments, mild 
lateral compartment arthrosis, severe medial compartment 
arthrosis with near complete loss of joint space, and mild 
patellofemoral arthrosis.  Thus, evidence of additional 
disability is present and a separate, compensable evaluation 
under DC 5003 is warranted.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.  At the December 1997 and March 1999 VA 
examinations, the range of motion of the right knee was 
limited to extension of five degrees and flexion of 120 
degrees.  This limitation of knee range of motion is 
noncompensable and, therefore, an evaluation in excess of 10 
percent under DC 5003 is not warranted.  

The Board finds no evidence to warrant an evaluation under DC 
5257 in excess of 20 percent prior to March 4, 1999, or in 
excess of 30 percent from March 4, 1999. Further, the Board 
finds no evidence to warrant an evaluation in excess of 10 
percent under DC 5003 at any time.  A higher evaluation under 
either diagnostic code on the basis of evidence of pain on 
motion is not warranted, since that evidence has been 
considered in assignment of the separate, compensable 
evaluation under DC 5003.  38 C.F.R. §§ 4.40, 4.45, 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  An extraschedular rating is authorized when 
a "case presents such an exceptional or unusual disability 
picture ... as to render impractical the application of the 
regular rating schedular standards."  38 C.F.R. § 
3.321(b)(1).  In his December 1998 Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
indicated that he left his last job because his knee wouldn't 
let him do the work.  However, on that same form the veteran 
indicated that he had lost only three days due to illness 
during three years of employment at the VFW Post.  A 
statement file by the VFW Post in February 1999 indicated 
that the veteran quit his position with that organization and 
did not say that the reason he quit was his knee disability.  
Thus, the Board finds that there has been no showing by the 
veteran that his injury has resulted in marked interference 
with employment beyond that contemplated in the rating 
schedule or necessitated frequent periods of hospitalization.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  

The evidence to warrant an evaluation under DC 5257 in excess 
of 20 percent prior to March 4, 1999, in excess of 30 percent 
from March 4, 1999 or in excess of 10 percent under DC 5003 
is not in equipoise, and the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee instability, status post medial meniscectomy, for 
the period prior to March 4, 1999, is denied.  

Subject to the rules and regulations governing the awards of 
monetary benefits, a 30 percent evaluation for right knee 
instability, status post medial meniscectomy, is granted from 
March 4, 1999.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee degenerative joint disease is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


